DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “the pair of tower walls” lacks antecedent basis.  Claim 1 recites “a plurality of tower walls”.  It appears as though Applicant intended to recite “the plurality of tower walls”.
Regarding claim 12, “at least one tower channel” is unclear because claim 1 already recites “at least one longitudinally extending lateral channel formed by the plurality of tower walls”.  It appears as though the recitation in claim 12 refers to the same channel as claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 13, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hestad et al. (Pub. No. US 2010/0168803).
Regarding claims 1-6 and 12, Hestad et al. discloses a bone fixation system (figures 6A-6E), comprising: a bone fastener 100 having an externally threaded shank 104 and a rounded proximal head (paragraph 0063- a polyaxial pedicle screw has a shank with a rounded proximal head); a tower 10 having a tubular tower body 14 including a plurality of tower walls 16, 18, the tubular tower body including at least one flexible section 34 positioned between a first upper rigid section and a second lower rigid section (paragraph 0047; figure 1A), the at least one flexible section 34 comprising a plurality of vertically stacked slits 36 formed in an outer wall of the tubular tower body extending substantially transverse across less than an entirety of each of the tower walls (figures 1A and 1B), the tubular tower body 14 having a central opening (illustrated in figure 1) extending longitudinally therethrough and at least one longitudinally extending lateral channel 20 formed by the plurality of tower walls 16, 18 (figure 1), the tower 10 comprising a first detachable portion 102 at a distal end thereof 

    PNG
    media_image1.png
    920
    554
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 16, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (Pub. No. US 2010/0168803 A1) in view of Hutton et al. (Pub. No. US 2008/0082103 A1).
Regarding claims 7-11, Hestad et al. discloses a bone fixation system (figure 6A-6E), comprising: a bone fastener 100 having an externally threaded shank 106 and a head (paragraph 0063- it is well known that polyaxial screws have heads); a tower 10 

Hutton et al. teaches wherein a bone screw is a polyaxial pedicle screw that has a generally spherical head 105 with the shank extending therefrom (figure 1A); wherein the connection element comprises a cavity that receives and holds the head of the bone fastener (figures 1A-1B, and 1F), in order to provide a desired variable angular movement between the connection element and the screw (paragraph 0045).
Hutton et al. teaches wherein a portion of a tower body 100 includes an internal tower thread 116 for the purpose of allowing a set screw to reduce the rod from the tower 100 to the connector (paragraph 0041; figure 1B).
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed for the bone fastener to be a polyaxial pedicle screw having a generally spherical head with the shank extending therefrom, wherein the connection element further includes a cavity that receives and holds the head of the bone fastener, as taught by Hutton et al., in order to provide a desired variable angular movement between the connection element and the screw (paragraph 0045).
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the tower disclosed by Hestad et al. such that a portion of the tower body includes an internal tower thread, as taught by 
Regarding claims 16 and 17, Hestad et al. discloses the claimed invention except wherein at least a portion of the tower body includes an internal tower thread; wherein the internal threadform of the screw head housing element mates with the internal tower thread.
Hutton et al. teaches wherein a portion of a tower body 100 includes an internal tower thread 116; wherein the internal threadform 116 of the screw head housing element 116 mates with the internal tower thread 116 for the purpose of allowing a set screw to reduce the rod from the tower 100 to the connector (paragraph 0041; figure 1B).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the tower disclosed by Hestad et al. such that a portion of the tower body includes an internal tower thread, wherein the internal threadform of the screw head housing element mates with the internal tower thread, as taught by Hutton et al., for the purpose of allowing a set screw to reduce the rod from the tower to the connector (paragraph 0041). 
 Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (Pub. No. US 2010/0168803 A1) in view of Justis et al. (Pub. No. US 2012/0109208 A1).
Regarding claim 14, Hestad et al. discloses the claimed invention except wherein the screw head housing element further comprises at least one internal bushing with a cavity.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system such that the screw head housing element further comprises at least one internal bushing with a cavity, as taught by Justis et al., for the purpose of enhancing locking of the bone fastener within the connection element.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773